DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pannier et al., US 4873606
As to claim 1, Pannier discloses a method for diagnosing failures in a digital solenoid I/P converter in a process control system (Abstract) wherein the digital solenoid I/P converter includes an I/P coil (Fig. 1; coil 16) and drive circuitry (Fig. 1; circuitry 20), and wherein the digital solenoid I/P converter, when actuated, causes an armature to move from an off-position to an on-position (Col. 1 lines 19-35) the method comprising: 

As to claim 2, Pannier discloses wherein determining whether the I/P coil and drive circuitry are properly functioning or whether one or more of the I/P coil or the drive circuitry has failed further comprises: determining, based on the digital logic line tripping before the second time, that the I/P coil and drive circuitry are properly functioning (Col.3 lines 65-68).
As to claim 3, Pannier discloses wherein determining whether the I/P coil and drive circuitry are properly functioning or whether one or more of the I/P coil or the drive circuitry has failed: determining, based on the digital logic line not tripping before the second time, that one or more of the I/P coil or the drive circuitry has failed (Col. 4 lines 10-15).

As to claim 7, Pannier discloses a system for diagnosing failures in a digital solenoid I/P converter in a process control system (Abstract), the system comprising: a digital solenoid I/P converter, including an I/P coil (Fig. 1; coil 16) and drive circuitry (Fig. 1; circuitry 20), the digital solenoid I/P converter being configured to cause an armature to move from an off-position to an on-position when actuated (Col. 1 lines 19-35); 
a controller configured to cause a fixed voltage to be applied to the I/P coil at a first time (Fig.1; Col. 3 lines 1-10; voltage supply of vehicle) and to remove the fixed voltage applied to the I/P coil at a second time ((col. 4 lines 1-5; current is cut off from solenoid at a second time), when the first of the following occurs: (i) the I/P coil reaches the desired maximum current level; or (ii) a threshold period of time has elapsed from the first time; a current sensor configured to sense an amount of current associated with the I/P coil (Col. 3 lines 55-60; voltage at 19 related to current in solenoid); and a diagnostic circuit configured to: perform a first comparison of the sensed amount of current associated with the I/P coil and a maximum desired current level (threshold intensity Is); cause, based on the first comparison, a digital logic line to trip when the sensed amount of current associated with the I/P coil reaches the maximum desired current level (Col. 3 lines 50-68; comparison output of when the current reaches threshold intensity produces a signal); perform a second comparison of whether the digital logic line has tripped after the first time (Col. 3 lines 65-Col. 4 line 5; time signal to time comparator); and determine, based on the second comparison, whether the I/P coil and drive circuitry are properly functioning or whether 
As to claim 8, Pannier discloses wherein the diagnostic circuit is configured to determine, based on the digital logic line tripping before the second time, that the I/P coil and drive circuitry are properly functioning (Col.3 lines 65-68).
As to claim 9, Pannier discloses wherein the diagnostic circuit is configured to determine, based on the digital logic line not tripping before the second time, that one or more of the I/P coil or the drive circuitry has failed (Col. 4 lines 10-15).
As to claim 4, Pannier discloses determining, based on the digital logic line not tripping before the second time, that one or more of the I/P coil or the drive circuitry has failed due to an open circuit in one or more of the I/P coil or the drive circuitry (Col. 4 lines 10-15).


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rooke et al., GB 2316181
As to claim 1, Rooke discloses a method for diagnosing failures in a digital solenoid I/P converter in a process control system (Abstract; faults in solenoid assembly disclosed) wherein the digital solenoid I/P converter includes an I/P coil (Fig. 1; solenoid 12 with coil 16) and drive circuitry (Fig. 1 solenoid driver with transistor 20), and wherein the digital solenoid I/P converter, when actuated, causes an armature to move from an off-position to an on-position (fig. 1; armature 14) the method comprising: 
establishing that a fixed voltage has been applied to the I/P coil at a first time (Fig.1; voltage applied from battery) establishing that the fixed voltage was removed from the I/P coil at a second time (Fig.1; page 5 “Upon detecting the SOLENOID OUTPUT signal transitioning below 2 volts, the detector circuit 10 is activated”; detection method performed at predetermined .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pannier in view of Yasukawa et al., JP 2004198308 A
. 
Claim 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., CN 110514896
As to claim 6 and 12, Pennier is silent in further comprising: causing a controller to take a control action changing the operation of the process control system based on determining that one or more of the I/P coil or the drive circuitry has failed. Li discloses a controller configured to take a control action changing the operation of the process control system based on determining that one or more of the I/P coil or the drive circuitry has failed (Fig. 1; controller 18 with memory M; Page 7: “diagnostic code can trigger automatic request to repair or replace the feed solenoid 14 of the circuit”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Li into Pannier for the benefit of quickly remedying the fault using an automatic fault detection repair request. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868